Title: To Benjamin Franklin from James Babson, 14 December 1777
From: Babson, James
To: Franklin, Benjamin


Sir
St Antones [Santoña] Decmr th 14. 1777
This may Enform you that I Sailed from Bilboa Novmr. 20 with my pore Nacked Crew by a fafour of Messrs. Gardoquis & Sons that Trusted me with one hundred Pound Sterling to Buy a Little provishing. I fell In with Six fish Vessells from N Foundland affter a Little Dispute Tuck them all and Carred them Into St. andero [Santander]. I oared [ordered] them to Bilboa but on their passague thay fell In with a friget and a Cutter. Three of them thay Retuck and Carred of. My peple Escaped on Shore the outhers air Saft In port. Sir I have hear Nothing of my afair with my prise I Left In Nantes. Should Esteem it as a favour if you would favour me with a line Consarning the prise. You may Depend that I Shand Trouble the french flag and Sir I am your Most Obedient Humble Sarvent
James Babson
To Mr Beniamen Francklin
 
Addressed: A Monsieur / Mons. Benjamin Franklin / Paris
Notation: James Babson Decr 14. 77.
